NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         JUL 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VICTORIA LUCAS PABLO, I.C.-L. and               No.    17-70702
W.C.-L.,
                                                Agency Nos. A208-124-129,
                Petitioners,                    A208-124-130 and A202-157-793

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 8, 2019**
                                 Seattle, Washington

Before: WATFORD, MILLER, Circuit Judges, and BENITEZ, *** District Judge.

      Victoria Lucas Pablo, I.C.-L. and W.C.-L., natives and citizens of

Guatemala, petition for review of an order of the Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
(BIA) upholding the conclusions of the immigration judge (IJ) that neither race nor

membership in a particular social group was the reason for past persecution, thus

disqualifying petitioners for asylum and withholding of removal. They also

petition for review of the BIA’s decision upholding the IJ’s conclusion that

petitioners are not entitled to relief under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. §1252(a)(1), and we deny the

petitions.

       The BIA’s decision was supported by substantial evidence. We uphold the

BIA’s decision unless “any reasonable adjudicator would be compelled to

conclude to the contrary” based on evidence in the record. 8 U.S.C.

' 1252(b)(4)(B); INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992); Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc).

      To establish asylum eligibility, an applicant must show that she is unable or

unwilling to return to her country of nationality because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion. 8 U.S.C. ' 1101(a)(42)(A); see

also 8 U.S.C. ' 1158(b)(1)(A). For Lucas Pablo, although the harm she suffered

was significant, evidence that past persecution was on account of her indigenous

race or membership in her particular social group was equivocal at best. The BIA

noted that her persecutors made no mention of her race. The BIA also noted that


                                          2                                    17-70702
the men who attacked Lucas Pablo “sought her out for illicit purposes and illegal

activities,” and that their criminal attacks were not related to any protected ground.

Because evidence of a persecutor’s motive is critical, “to obtain judicial reversal of

the Board’s determination, [s]he must show that the evidence [s]he presented was

so compelling that no reasonable factfinder could fail to find the requisite fear of

persecution.” Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir. 2000) (quoting

Elias-Zacarias, 502 U.S. at 483-84). A reasonable factfinder would not be

compelled to find either that Lucas Pablo’s race or particular social group was “one

central reason” for the persecution (the nexus standard for asylum) or that it was “a

reason” for the persecution (the nexus standard for withholding-of-removal).

Barajas-Romero v. Lynch, 846 F.3d 351, 358, 360 (9th Cir. 2017). Thus,

petitioners’ claims fail.

      In their opening brief, petitioners fail to challenge the agency’s denial of

CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

Thus, we deny the petition as to CAT relief.

      PETITION DENIED.




                                          3                                    17-70702